61,@03@3

RECE|VED |N
CGURT oF cR!.wNALAPPEALs

SEP 10 2015
wRIT'No. 51,903-03

T0 T_HE coURT oF cRIMINAL APPEAB§@!A$QSY&,G!@TK

AT AUSTIN, TEXAS

JOHNNY SLOAN, JR. - Applicant
Versus
THE STATE OF TEXAS - Respondént.

"'¢ "1_"¢ "¢ "¢ J¢ J.J¢ J.J. J¢J. ' ' ' ' ' ' ' ' ' ' ' ' ' ' J. ' ' ' ' J.J¢ J¢~'¢ J¢ J. J¢ "-"¢
r. l\ n n n 1~ n n n n ¢. 4\ n n n 4~, n n n ¢~. ¢\ n n n ¢~. n l\. n e~» n .\v ¢\ n n n n n

APPLICANT'S OBJECTION TO THE TRIAL COURTS DENIAL
OF FINDINGS OF.FACT,_CONCLUSION OF LAW AND
ORDER RECOMMENDATIONS

v¢¢_'_",¢¢n¢¢ln¢¢'¢'¢v¢l¢¢¢¢¢¢_'_`"__`y_`|,
\l~..,.¢z r~¢~¢,¢..~¢u

APPLICANT

Johnny Sloan, Jr.
TDCJ# 1004291
MCCONNWLL PRISON UNIT
.3001 South Emily Drive
Beeville, Texas 78102

[Cover Sheet]

IN THE COURT OF CRIMINAL APPEALS
AT
AUSTIN, TEXAS

WRIT NG. 51,903¥03
EX PARTE JOHNNY SLOAN, JR.

,IN THE COURT CF CRIMINAL APPEALS

J.. J. J. `|¢ "¢ "¢ "¢ `|..
¢,1~. 1». n l», r\ n l~.

CAUSE NO. WOO-1283-Q(A)
IN.THE ZOATH JUDICIAL DISTRICT
_ DAPLAS QOHNTY, TEXA§

APPLICANT'S'oBJEcTIONS'TO THE TRIAL coURTSS DENIAL
OF FINDINGS OF FACT, coNcLUSIoNS oF LAw AND_
cRDER RECOMMENDATI@NS -

 

Comes now the Applicant, pro se, and respectfully objects
to the Trial Court's Denial of Findings of Fact, Conclusions
of Law and Order Recommendations. That was forwarded to this
Honorable Court of Criminal Appeals on August 201 2015, without
Findings of Fact and Conclusions of Law and Order Recommendations.

The Trial Court abdicated it's judiciary duties under Code
of Criminal Procedure ll.O7, Sec. 3(d). In support, the Applicant

would show the follow the following:

l). On September 30, 2013, the trial court filed ORDER
DESIGNATING ISSUES, stating: The Court having reviewed Applicant
Johnny Sloan, Jr.'s Applicant for Writ of Habeas Corpus filed
pursuant to\ Texas Code of Criminal Procedure article ll.O7/
finds that 'there are controverted, previously unresolved facts
material to the legaity of Applicant's restraint that require

resolution.."

2). The Court appointed Michael Mowla, attorney, address
;603 N. Cedar 'Ridge, Suite loo, Duncanville, Texas 75116, to
resolve the' issues and prepare findings and conclusions of law
for the rial Court. The issues may be resolved by affidavits,
depositions, interrogatories, or by hearings, as deemed necessary
by the person appointed herein.

Mr. Sloan (applicant) argues that the Issues in the instant
Wr. 51,903-03; remands unresolved. Thereby, requiring this
'Honorable Court .of Criminal Appeals to REMAND back to the Trial
Court with Specific Order's to resolve the unresolved issue's.

The Trial Court established a clear record that there are
controverted, previously unresolved facts which are material
to legality of Johnny Sloan, Jr.'s confinment, therefore, Mr
Sloan is entitled to have these issues resolved. See ORDER DESIG-
nating issu¢_e_.$‘_»,_,`_H

Therefore, because the Trial Court's abdicated it's judiciary
duties concerning Findings of Fact and Conclusions of Law`and
Order Recommendations. n Applicant Johnny~ Sloan, Jr., request
the opportunity to file APPLICANT'S PROPOSED FINDINGS OF FACT
AND CONCLUSIONS OF LAW, prior to a de novo, by this Court of
Criminal Appeals.

SIGNED this Sth day of September, 2015.

   
  

Respectfully sub itted,

Johnny S an,§jr. /Z/
TDCJ#lO 91~ML
_2_ 3001 S. mily Dr.

Beeville, Texas 78102